Citation Nr: 0906207	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-32 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1979 to 
November 2002.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that denied service 
connection.  The appeal was previously before the Board.  In 
January 2008, the Board remanded the appeal for further 
development and now the appeal has again been returned for 
review by the Board.  

In his September 2005 substantive appeal, the Veteran 
requested a travel board hearing at the RO before a Veterans 
Law Judge, but in January 2006, the Veteran withdrew his 
request for that hearing and requested a hearing at the RO 
with a Decision Review Officer (DRO).  In January 2006, the 
Veteran was notified that his hearing with a DRO was 
scheduled for January 30, 2006, but the Veteran failed to 
appear for that hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran retired from active military service in 
November 2002.  He was diagnosed with diabetes mellitus in 
March 2004, more than one year following his separation from 
service.  But the Veteran claims that his diabetes mellitus 
had its onset earlier than the date of diagnosis.  

In its January 2008 Remand, the Board instructed the RO/AMC 
to make arrangements to obtain the Veteran's treatment 
records for diabetes mellitus from the VA Caribbean 
healthcare system, dated since November 2002.  The AMC 
obtained additional treatment records, but the earliest 
record is dated in April 2005.  Yet, there is evidence that 
the Veteran's blood sugar was tested in March 2003 and 
July 2003.  The treatment records corresponding to those 
tests are not in the record, but are critical in determining 
whether the Veteran's diabetes mellitus had an onset date 
during service or within one year after separation from 
service.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2008) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  The RO/AMC must make 
arrangements to obtain all of the Veteran's treatment records 
and laboratory test results from the VA Caribbean healthcare 
system for the period from November 2002 to April 2005.  

In addition, after the Veteran's VA medical records for the 
period between November 2002 and April 2005 have been 
obtained, a clarification is needed regarding the July 2008 
compensation and pension (C&P) examiner's opinion as to the 
onset of the Veteran's diabetes mellitus.  She essentially 
explained that:  prior to March 2004, the Veteran had been 
diagnosed with impaired glucose tolerance rather than 
diabetes mellitus; the evidence clearly shows that in 
March 2004, he was diagnosed with diabetes mellitus; and 
therefore, his diabetes mellitus had its onset more than one 
year following separation from service.  

But the Board is not seeking an opinion concerning whether 
the Veteran was diagnosed with diabetes mellitus within one 
year following service.  The regulations make clear that the 
disease need not be diagnosed during the relevant period; 
rather, the presumption of inservice incurrence will be 
established when there is acceptable medical or lay evidence 
showing characteristic manifestations of the disease, 
followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c).  Thus, the Board is seeking 
an opinion whether, based on the medical evidence in the 
claims folder and the statements of the Veteran, the onset of 
his diabetes mellitus should be dated prior to the March 2004 
diagnosis date, especially whether his diabetes mellitus had 
its onset during service or within one year from separation 
from service.  

The RO/AMC should ask the same examiner who conducted the 
July 2008 C&P examination to review the medical evidence in 
the claims folder (including any additional evidence 
associated with the claims folder since the prior C&P exam 
was conducted) and provide a medical opinion, with supporting 
rationale, as to whether it is more likely than not that the 
Veteran's diabetes mellitus had its onset either during 
service or within one year following service.   If the same 
examiner is not available, then another examiner should be 
asked to provide that opinion.  

If it is not possible to obtain the supplemental medical 
opinion without conducting a physical examination of the 
Veteran, the Veteran should be scheduled for a physical 
examination.  The Veteran is hereby notified that if an 
examination is scheduled, it is his responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records and laboratory 
results from the VA Caribbean healthcare 
system for the period from November 2002 
to April 2005, to include the results of 
blood sugar testing in March 2003 and 
July 2003.  

2.  After the development described above 
is completed and the records have been 
associated with the claims folder, make 
arrangements for the same examiner who 
conducted the July 2008 C&P examination to 
provide a supplemental opinion as to the 
date of onset of the Veteran's diabetes 
mellitus, type II, condition.  If that 
examiner is not available, make 
arrangements for another examiner to 
provide the supplemental opinion.  If it 
is not possible to provide the 
supplemental opinion without conducting a 
physical examination, then the Veteran 
should be scheduled for an appropriate 
examination, to include all relevant 
tests.  

The examiner should be informed that the 
opinion being sought is not when the 
Veteran's diabetes mellitus, type II, was 
previously diagnosed; rather, a medical 
opinion is needed as to whether diabetes 
mellitus had its clinical onset earlier 
than the March 2004 date of diagnosis, 
especially whether the clinical onset date 
of the diabetes mellitus was during active 
military service or within one year 
following separation from service.  

The claims folder (including any 
additional evidence associated with the 
claims folder since the prior C&P exam was 
conducted as well as a copy of this 
Remand) must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  




(a)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's diabetes 
mellitus, type II, had its clinical onset 
during active military service?  In 
providing this opinion, please note that 
the Board is not asking the examiner to 
identify the date of diagnosis by another 
examiner, but rather, to provide the 
examiner's own medical opinion as to the 
date of onset of the disease.  

(b)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's diabetes 
mellitus, type II, had its clinical onset 
within one year following his 
November 2002 separation from service 
(that is, that the diabetes mellitus had 
its onset by November 2003)?   In 
providing this opinion, please note that 
the Board is not asking the examiner to 
identify the date of diagnosis by another 
examiner, but rather, to provide the 
examiner's own medical opinion as to the 
date of onset of the disease.  
 
3.  Then, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the Veteran and his 
representative, if any, with a 
supplemental statement of the case.  Allow 
an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




